Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-20-00485-CR

                                          Regino QUIÑONES,
                                               Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                      From the 186th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2019CR13882
                             Honorable Jefferson Moore, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: November 25, 2020

DISMISSED FOR WANT OF JURISDICTION

           Appellant Regino Quiñones filed a notice of appeal asserting that the trial court erred when

it denied his motion to dismiss the cause for violations of his right to a speedy trial. Appellant’s

notice of appeal states that “[t]he appealable [o]rder by the trial court was signed on September

04, 2020.”

           The clerk’s record contains Appellant’s Second Demand for Speedy Trial and Demand for

Dismissal for Failure to Provide a Speedy Trial. In the upper right-hand corner of the first page

are handwritten notes that include “4 Sep 2020” and brief notes which could have been made by
                                                                                      04-20-00485-CR


the presiding judge of the trial court. However, there is no written, signed order denying

Appellant’s motion to dismiss.

       As this court has repeatedly held, “the judge’s notes are for his or her own convenience

and form no part of the record.” State v. Fuller, No. 04-96-00898-CR, 1997 WL 136541, at *1

(Tex. App.—San Antonio Mar. 26, 1997, no pet.) (per curiam); accord In re L.H., No. 04-13-

00174-CV, 2013 WL 3804585, at *1 (Tex. App.—San Antonio July 17, 2013, no pet.) (mem. op.)

(per curiam) (“A judge’s handwritten notes are for his or her own convenience and form no part

of the record.”); In re A.W., 384 S.W.3d 872, 873 (Tex. App.—San Antonio 2012, no pet.) (citing

Fuller, 1997 WL 136541, at *1).

       Because the appellate record did not appear to contain an appealable order, on October 29,

2020, we ordered Appellant to show cause in writing by November 9, 2020, why this appeal should

not be dismissed for want of jurisdiction. See Fuller, 1997 WL 136541, at *1. We warned

Appellant that if he did not timely provide written proof as ordered, this appeal would be dismissed.

See id. To date, Appellant has not filed a response.

       The clerk’s record does not contain an appealable judgment or order, and Appellant did not

file any response to show how this court has jurisdiction in this appeal. Accordingly, we dismiss

this appeal for want of jurisdiction.

                                                  PER CURIAM

Do Not Publish




                                                -2-